DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the major axis direction” but it is unclear which major axis is being referenced. For the purpose of examination the Examiner will interpret claim 11 to read:
of the light exiting part.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, 14, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. No. 2015/0192255 A1).
As to claim 1, Kim et al. teaches a lens (#30 in Fig. 2 and in ¶ [0063]), comprising: a light entering part (#31a in Fig. 2 and in ¶ [0075]) having a concave shape in a lower region of the lens (Fig. 2, ¶ [0075]), and on which light emitted from a light emitting device (#23 in Fig. 3 and in ¶ [0065]) is to be incident; a light exiting part (#35 in Fig. 2 and in ¶ [0073]) through which the incident light is emitted to the outside; and a flange (#37 in Fig. 2 and in ¶ [0073]) connecting the light exiting part and a lower surface of the lens (Fig. 2) and having a side surface substantially perpendicular to the lower surface of the lens (right angle shown between #37 and #31 in Fig. 2), the flange having a planar shape different from a planar shape of the light exiting part and protruding outwardly from the light exiting part in plan view along a 
As to claim 8, Kim et al. teaches a light emitting module, comprising: a substrate (#10 in Fig. 2 and in ¶ [0063]); a plurality of light emitting devices (#23 in Fig. 3 and in ¶ [0065], Fig. 19) disposed on the substrate; and a lens (#30 in Fig. 2 and in ¶ [0063]) disposed over at least one 
As to claims 9 and 10, Kim et al. teaches the substrate has a predetermined length; and the lens is arranged so that the major axis of the light exiting part is perpendicular to the longitudinal direction of the substrate (Fig. 19).  
As to claim 11, Kim et al. teaches the lens further comprises a plurality of legs arranged in the major axis direction of the light exiting part (#39 in Fig. 2 and in ¶ [0073]).  
As to claim 14, Kim et al. teaches a shortest distance from one end of the light exiting part of the lens at the major axis thereof to one end of the flange at the major axis of the flange is different from a shortest distance from one end of the light exiting part of the lens at the minor axis thereof to one end of the flange at the minor axis of the flange (Fig. 18 showing a wider flange portion at the minor axis than at the major axis because of the oddly shaped lens).  
As to claim 18, Kim et al. teaches the flange protrudes outwardly along the entire circumference of the light exiting part in plan view (Fig. 18).  
As to claim 22, Kim et al. teaches the lower surface of the lens is substantially parallel to an upper surface of the substrate (Fig. 2).

Allowable Subject Matter
s 2-4, 6, 7, 13, 15-17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to every claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875